Case: 21-60318     Document: 00516062658         Page: 1     Date Filed: 10/20/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                  No. 21-60318                    October 20, 2021
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Deonte Terrell Proctor,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                           USDC No. 3:17-CR-141-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Deonte Terrell Proctor appeals the sentence imposed following his
   conviction for possession of a firearm by a felon, in violation of 18 U.S.C.
   § 922(g). The district court sentenced Proctor under the Armed Career
   Criminal Act (ACCA), 18 U.S.C. § 924(e)(1), based on his three state


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60318       Document: 00516062658          Page: 2     Date Filed: 10/20/2021




                                     No. 21-60318


   convictions for selling cocaine committed on April 8, 2009, April 14, 2009,
   and April 20, 2009.
            On appeal, Proctor argues that the district court erred in sentencing
   him under the ACCA. Our review is de novo. United States v. McGee, 460
   F.3d 667, 668 (5th Cir. 2006). In the alternative, Proctor requests a stay of
   his appeal until United States v. Wooden, 945 F.3d 498 (6th Cir. 2019), cert.
   granted, 141 S. Ct. 1370 (2021), is decided by the United States Supreme
   Court.
            Proctor’s three prior state drug convictions were for offenses that
   were committed sequentially, not simultaneously, and, thus were offenses
   “committed on occasions different from one another” as required by the
   ACCA. § 924(e)(1); see United States v. Fuller, 453 F.3d 274, 278 (5th
   Cir. 2006); see also United States v. White, 465 F.3d 250, 253 (5th Cir. 2006);
   United States v. Barr, 130 F.3d 711, 712 (5th Cir. 1997); United States v. Kelley,
   981 F.2d 1464, 1473-74 (5th Cir. 1993). The fact that Proctor was convicted
   of and sentenced to these three separate offenses on the same day does not
   change this conclusion. See United States v. Ressler, 54 F.3d 257, 259 (5th
   Cir. 1995) (28 U.S.C. § 2255 case citing United States v. Herbert, 860 F.2d
   620, 622 (5th Cir. 1988)).
            The district court’s judgment is AFFIRMED. Proctor’s motion to
   stay his appeal is DENIED.




                                           2